Citation Nr: 1043231	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-37 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In September 2010, the Veteran testified during a Board hearing 
at the RO before the undersigned Veteran Law Judge.  A transcript 
of the hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective 
and competent medical evidence of record demonstrates that he has 
tinnitus that cannot be reasonably dissociated from his active 
military service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended 
the provisions of Chapter 51 of Title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  In the instant 
case, although the Veteran's service connection claim is being 
granted, no disability rating or effective date will be assigned 
and, as set forth below, there can be no possibility of prejudice 
to the Veteran.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claim.  The RO will 
again provide appropriate notice as to the rating criteria and 
effective date to be assigned for tinnitus prior to the making of 
a decision on this matter.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has tinnitus due to exposure to 
acoustic trauma during his active service.  Therefore, he 
maintains that service connection is warranted for tinnitus.  
After carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
is in equipoise. Accordingly, giving the Veteran the benefit of 
the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, tinnitus.

The Veteran's service personnel records indicate that his 
military occupation was Motor Machinist's Mate.  In the May 2008 
rating decision, the RO conceded his exposure to acoustic trauma 
in service, and granted his claim for service connection for 
bilateral hearing loss.

VA outpatient medical records, dated from January 2007 to 
February 2008, include the Veteran's complaints of intermittent 
tinnitus.  In February 2008, the Veteran told a VA audiologist 
that he had intermittent tinnitus and the clinical assessment was 
tinnitus, consistent with cochlear pathology.

However, a May 2008 VA audiology examination report reflects that 
the Veteran had a history of noise exposure in service and denied 
a history of tinnitus.  The VA examiner said tinnitus was not 
reported as a current complaint.

But, during his September 2010 Board hearing, the Veteran 
testified to the nature and extent of his noise exposure during 
active service.  He reported having tinnitus (that he described 
as "shushing", see transcript at page 12) in service that 
continued after his discharge and denied any post service 
occupational noise exposure.  The Veteran indicated that there 
was a misunderstanding during his May 2008 VA examination, and 
that he had constant tinnitus (Id. at 10).

The Board must assess the competence of the Veteran to report the 
onset of his hearing loss symptoms during service and of his 
having tinnitus problems since that time, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).

As the Veteran provided credible testimony regarding his exposure 
to acoustic trauma in service and tinnitus after service, and the 
Veteran is competent to testify as to both the incurrence and 
continuity of symptomatology associated with the injury, the 
Board notes that the Veteran is competent to report that he began 
having tinnitus problems during service.  Layno, 38 C.F.R. § 
3.159(a)(2).  In fact, the Federal Circuit has specifically held 
that this type of symptom is capable of lay observation.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving 
a claim of service connection for paranoid schizophrenia where 
lay persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As to whether the Veteran has tinnitus related to active service, 
the evidence is in equipoise.  The Veteran maintains that he has 
a history of tinnitus for over 60 years that he attributes to 
exposure to acoustic trauma in service.  Although service 
treatment records are not referable to complaints of tinnitus, 
service personnel records do confirm that he was exposed to 
acoustic trauma in service.  And, while	 in May 2008, the 
Veteran denied a having a current complaint of tinnitus, the 
January 2007 to February 2008 VA outpatient records clearly 
reflect his complaints of having intermittent tinnitus, and he 
testified that there was simply a misunderstanding at his May 
2008 VA examination.  The Veteran stated that he has experienced 
tinnitus essentially since his discharge, an allegation that he 
is competent to make even as a layman.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d at 1377; Barr v. Nicholson, 21 Vet. App. at 310.  Hence, the 
Board finds that the evidence is in equipoise as to whether the 
Veteran has tinnitus related to exposure to acoustic trauma in 
service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


